PER CURIAM.
We affirm the declaratory judgment determining that a quitclaim deed given by Ruth McCaskill, the life tenant of certain real property under a will, to Martha Jo Thompkins Perdew conveyed only the grantor’s life estate. The remainder interest, a testamentary trust, was contingent, and with the death of the last beneficiary of the trust prior to the death of the life tenant, the trust failed and the remainder reverted to Ruth McCaskill’s estate. See Van Pelt v. Estate of Clarke, 476 So.2d 746 (Fla. 1st DCA 1986). However, this determination necessarily requires reversal and remand for an accounting by Martha Jo Thompkins Perdew to the estate of Ruth McCaskill commencing from the date of the latter’s death.
Affirmed in part and reversed in part and remanded.